       Case 4:19-cr-00030-BMM Document 233 Filed 09/23/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                        CR-19-30-GF-BMM
                           Plaintiff,

       vs.                                          ORDER REGARDING
                                                   DISCOVERY-RELATED
LUKE JOHN SCOTT, SR.,                            MOTIONS (DOCS. 209, 211, 217,
                                                           218)
                           Defendant.




      Defendant Luke John Scott, Sr. (“Scott”) is representing himself in the

above-captioned criminal case, with Bryan Norcross acting as stand-by counsel.

(Doc. 72). Scott filed a number of motions relating to discovery:

          Doc. 209: Scott requested the Government to provide any evidence as

             it is required to disclose under Giglio v. United States, 405 U.S. 150

             (1972).

          Doc. 211: Scott requested curriculum vitae and other documents and

             information relating to proposed Government expert testimony.
       Case 4:19-cr-00030-BMM Document 233 Filed 09/23/20 Page 2 of 3



          Doc. 217: Scott requested the “criminal histories and all other specific

             instances of criminal conduct for all witnesses” as well as “any and all

             information within the purview” of Rule 608(a) and 608(b).

          Doc. 218: Scott requested any “records and information revealing any

             defects of the capacity of the alleged victim” citing in part United

             States v. Fowler, 465 F.2d 664 (D.C. Cir. 1972) and Rule 601.

      The Government responded to Scott’s motion for Giglio evidence. (Doc.

213). The Government represented that it has “provided to the defendant all

exculpatory and/or impeachment information within its possession” and that the

government “recognizes that this is an ongoing obligation and will continue to

comply with this obligation should additional exculpatory or impeachment

evidence come into its possession.” (Doc. 213 at 3). The Court is satisfied with this

assertion. Scott may move submit a new Giglio motion in the future should the

Government fail in its ongoing obligation.

      The Court will treat Scott’s remaining motions as motions to compel and

will direct the Government to respond.

      IT IS HEREBY ORDERED that Scott’s motion for production of evidence

under Giglio (Doc. 209) is DENIED.




                                             2
        Case 4:19-cr-00030-BMM Document 233 Filed 09/23/20 Page 3 of 3



       IT IS FURTHER ORDERED that the Government respond within 15 days

to the remaining unanswered discovery motions, including Docs. 211, 217, and

218.

       Dated the 23rd day of September, 2020.




                                           3
